Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Status of Claims
Claims 43-56 are pending and are presently under consideration.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 5/07/2020 is acknowledged and has been reviewed.

Drawings
The drawings are objected to because the legend of Figure 7 does not correspond to the heading of Figure 7 nor the description of Figure 7 recited at page 10 of the specification. That is, the heading of Figure 7 recites “DHA plasma”, whereas the legend (description) of Figure 7 recites “EPA levels in plasma...” Emphasis added.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 53-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,117,882 B2 (cited by Applicant). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a lipid composition comprising a mixture of phospholipid molecules having the following structure:

    PNG
    media_image1.png
    198
    161
    media_image1.png
    Greyscale
,
wherein R1 and R1 are a fatty acid residue or –OH and R1 and R2 are not simultaneously –OH and R3 is a choline, ethanolamine, serine or inositol group and said mixture of phospholipid molecules is characterized in comprising at least 1% DHA residues or EPA residues at positions R1 or R2 and said lipid composition has a lysophospholipid content of from 15% to 45% w/w of said composition (i.e., from 15% to 45% of –OH at positons R1 or R2 and the phospholipids are acylated in a range from 55% to about 85%, as recited by the patent claim 1 overlap the instantly claimed 15% to 30% lysophospholipid content).  Patent claims 2 and 3 anticipate instant claims 54 and 55.  Patent claim 5 reads on instant claim 56.  Instant claim 53 recites the mixture of phospholipid molecules is characterized in comprising at least 15% DHA residues or EPA residues at positions R1 or R2.  As presented above, patent claim 1 recites that the mixture of phospholipid molecules is characterized in comprising at least 1% DHA residues or EPA residues at positions R1 or R2.  MPEP § 804 II B2(a) states “When considering whether the invention defined in a claim of an application would have been an obvious variation of the invention defined in the claim of a patent or copending application, the disclosure of the patent may not be used as prior art. … This does not mean that one is precluded from all use of the reference patent or application disclosure.  The Specification can be used as a dictionary to learn the meaning of a Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.” (Emphasis added)
The specification of the ‘882 patent was used as a dictionary to define terms recited by the claims and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.  The specification of the ‘882 patent defines the claimed phospholipid formula as comprising at least 1% DHA or EPA at positions R1 and R2, including “from about 5%, 10%, 20% and 30% EPA/DHA attached to position 1 and/or 2.”  See column 3, lines 1-38, and in particular, lines 30-32.  Thus, the instantly claimed percentages are an obvious variation of the invention claimed in the patent.

Claims 43-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,525,068 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to identical lipid compositions, the claims differing only in that the lipid compositions of the patent claims are provided in the form of a gel capsule, while the instant claims do not require a gel capsule dosage form.  Accordingly, the patent claims anticipate the instant claims.

Conclusion
Claims 43-56 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGG POLANSKY/Examiner, Art Unit 1629

/SAVITHA M RAO/Primary Examiner, Art Unit 1629